Citation Nr: 0005236	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
including as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from June 1945 to August 1945, 
from October 1948 to May 1952, from March 1955 to January 
1958, from September 1958 to January 1960, and from September 
1960 to January 1968 during which time he served in Vietnam.

This current appeal arose from an October 1995 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO denied entitlement 
to service connection for soft tissue sarcoma including as 
secondary to AO exposure.

In August 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  

In September 1998 the RO affirmed the previous denial of 
entitlement to service connection for soft tissue sarcoma 
including as secondary to AO exposure.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim if entitlement to service connection for soft 
tissue sarcoma including as secondary to AO exposure is not 
supported by cognizable evidence that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for soft 
tissue sarcoma including as secondary to AO exposure is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  
However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1999) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1999) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer, 
acute and subacute peripheral neuropathy, multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma.  38 C.F.R. § 3.307(e) 
(1999).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneiform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6) (1999).  Additions were made effective November 
7, 1996 to add presumptive service connection for acute and 
subacute peripheral neuropathy and prostate cancer.

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994); and 64 Fed. Reg. 211 (November 2, 
1999).

Provisions of 38 C.F.R. § 3.307(6)(iii) (1999) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

In that regard, the Court has also held that if the listed 
disease is not present, there is no presumption of a nexus by 
virtue of the service.  See, e.g., McCartt v. West, 12 Vet. 
App. 164 (1999).  In such a case, of course, special 
presumptions, etc. and/or other standards do not necessarily 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  


Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, service connection may be established 
through competent lay evidence, not medical records alone.  
Horowitz, op. cit.  

The Board has the duty to assess the credibility and weight 
to be given all of the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  

In a case that coincidentally also provides significant 
supportive data referable to AO claims and the legislative 
and other machinations associated therewith, the Court 
recently found that plausible medical evidence of the 
existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1999).

Factual Background

Service medical records show neither a transfusion during 
surgery/combat or intravenous drug abuse, and there is no 
inservice evidence of soft tissue sarcoma.

Extensive clinical evidence is now in the file including 
reports and other evidence from various private and VA 
facilities identified by the veteran wherein he received care 
over the years since service.  These records reveal a number 
of complaints and clinical findings of various nature and 
diagnoses involving the liver, hiatal hernia, gallbladder, 
and more recently diabetes mellitus, etc.  These records show 
no diagnosis of soft tissue sarcoma.

Pursuant to the Board's 1997 remand, the case was reviewed by 
a VA specialist with regard to specific questions, in 
pertinent part as follows:

The examiner must be requested to provide 
an opinion as to whether it is at least 
as likely as not that any 
gastrointestinal disorder(s) including 
but not limited to liver dysfunction 
found since service and/or on current 
examination is/are related to service 
including exposure to AO, when they were 
first manifested, and to what they are 
attributable.

The examiner should specifically rule 
in/rule out the presence at any time 
since service of soft tissue sarcoma and 
should express a specific opinion with 
regard to whether any liver problem 
demonstrated by the veteran since 
service, or any other disorder is 
comparable to such, and if so, on what 
scientific basis is such opinion based.  
Any opinions expressed must be 
accompanied by a complete rationale.

A written report is of record dated in July 1998 by the VA 
Chief of the Gastroenterology and Hepatology Section in 
response thereto.  The physician noted that the veteran's 
entire claims file as well as extensive clinical records had 
been reviewed.  With that in mind, the physician made the 
following observations:

"1.  At no place in the entire record is 
the presence of a "soft tissue sarcoma" 
documented, nor is it described in terms 
of site, size, shape or history of 
progression  There is no biopsy report of 
such a tumor.  Sarcomas are virulent 
tumors, usually fatal.  Therefore, it is 
unlikely that the patient had such a 
tumor in 1993-94.




2.  Any confusion that may exist in the 
case concerns the liver (and not 
'intestines' as checked in the AMIE 
form).  Two problems exist in the liver 
which are totally independent of each 
other:

	(a)   Benign polycystic disease of 
the liver and kidneys documented since 
1982, and very slowly progressive with a 
benign course.  This is a congenital 
(genetic) disease.

	(b)   The patient has also got 
cirrhosis of the liver, again slowly 
progressive and due to Hepatitis C.  The 
fact that the condition is variously 
described in the record as 'cryptogenic', 
'nutritional', or 'due to Non-A, Non-B 
Hepatitis,' merely reflects lack of 
knowledge of the existence of the 
Hepatitis C virus until the late 1980's, 
with no clinical tests for it being 
available until the early 1990's.  The 
patient definitely has the disease.  The 
infection is blood-borne, not sexually or 
orally transmitted, and most likely due 
to either blood transfusion during 
surgery/combat or intravenous drug abuse.  
Examination of the liver at this time 
will generate no useful new knowledge of 
its cause.

3.  I see no likelihood of any kind that 
his liver problems are related to 
military service or Agent Orange 
exposure, unless he was transfused or 
used I.V. drugs during service.


4.  It should be noted that the term 
'soft tissue sarcoma' is almost never 
applied to tumors of the liver or GI 
tract and usually refers to tumors of 
muscle, tendons, cartilage, etc.  I could 
not find any evidence in the C-file that 
this patient has or had a 'soft tissue 
sarcoma' in some specified part of his 
body.  Therefore, in my professional 
opinion, there is no reason to perform an 
examination until further specific 
documentation pertaining to 'soft tissue 
sarcoma' is made available to me."

Analysis

Pursuant to Caluza and other cases, there are three primary 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) lay or medical evidence of a 
disease or injury in service; and (3) medical evidence of a 
link between the current disability and the in-service injury 
or disease.

In the case of certain disabilities which Congress has 
determined to be entitled to special presumptions by virtue 
of their association with exposure to AO, there are some 
slight modifications to these requirements.  

For instance, if a veteran has a listed disease, and was in 
Vietnam, he is presumed to have been exposed to AO.  On the 
other hand, if he is not diagnosed as having one of the 
listed diseases, even if he were in Vietnam, no presumption 
applies to whether he was or was not exposed to dioxins.  
However, service connection may nonetheless be established if 
the facts support such a conclusion as in any other case.  

In this case, the veteran is claiming service connection for 
soft tissue sarcoma as secondary to AO exposure.  The veteran 
had service in Vietnam.  He did not exhibit soft tissue 
sarcoma in service or on any clinical evaluations in the year 
after service.  

There is no credible medical opinion of record establishing a 
nexus between any soft tissue sarcoma demonstrated 
postservice and anything of service origin.  In fact, 
evidence and credible medical opinion specifically negates 
that the veteran has in fact ever had soft tissue sarcoma in 
or since service or as a result thereof. 

In making opposing declarations, the veteran is asserting 
facts well beyond his competence.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  His lay opinion, in and of itself, is an 
entirely inadequate and insufficient basis alone for this or 
any other claim to be found well-grounded.  See, i.e., 
Grivois, Espiritu, and Tirpak, op. cit.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
soft tissue sarcoma including as secondary to AO exposure.

The veteran has been made fully aware of what is required to 
make his claim well grounded, and thus there is no further 
duty to assist him in development of the claim.  See Gilbert, 
Grottveit, op. cit.  There is no indication that there is any 
evidence which might be obtainable or even available which 
would in any way alter that basic premise.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9 (1999), prior to determining that a claim is not well 
grounded.  In addition, it was more recently held that under 
38 U.S.C.A. § 5107(a), VA has a duty to assist only those 
appellants who have established well grounded claims.  Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).

The veteran's representative has suggested that additional 
development is necessary.  In that regard, the Board would 
note that the case was already remanded for a specific 
medical opinion which is now of record and which is entirely 
adequate to answer the questions at hand.  Moreover, in 
Morton v. West, 12 Vet. App. 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretive, in that they do not relate to whether a benefit 
will be allowed or denied, nor do they impinge on a benefit 
or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for soft tissue 
sarcoma as secondary to AO exposure, VA has no duty to assist 
the veteran in developing his case.  

From a practical standpoint, however, and notwithstanding 
that it did not technically need to do so under pertinent 
regulations and guidelines, the Board notes that the RO went 
to some lengths to obtain as much evidence as possible.  It 
must also be noted that there is no other evidence which the 
veteran has indicated might be available which has not 
already been requested and/or obtained and evaluated in the 
context of the current claim.

In the absence of a well grounded claim, the appeal for 
service connection for soft tissue sarcoma as secondary to AO 
exposure must be denied.  And absent a well grounded claim, 
the doctrine of reasonable doubt is not applicable to the 
veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for soft tissue sarcoma 
including as secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

